 

 

¢ he relitilmarr, BEIT, AN L

UNITED STATES DISTRICT COURT -_
SOUTHERN DISTRICT OF NEW YORK mt

 

(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
CV ( )¢)

Hor

1. Heavier Vargas, ELLA ESHA, Dwuel Pooo, _
? PET Ac

 

{Provide docket number, if available; if filing this with

-against-
your complaint, you will not yet have a docket number.)

Cx

Mayda Pojlock. , ABDULLA Greer, leche Ching,

(full name(s) of the defendant(s)/respondent(s))

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

lam a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are

true:

1.

Are you incarcerated? - [ ] Yes [El--No (If “No,” go to Question 2.)
I am being held at:

 

Do you receive any payment from this institution? [_] Yes [4--No

Monthly amount:

 

If lam a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”

directing the facility where am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
US.C. § 1915(a)(2), (b). | understand that this means that 1 will be required to pay the full filing fee.

[to

Are you presently employed? [] Yes

If “yes,” my employer's name and address are:

Gross monthly pay or wages:

If’"no,” what was your last date of employment? OZ / / [2 / _ _

. . SR ce
Gross monthly wages at the time: Yt GO © ee

In addition to your income stated above (which you should not repeat here), have you or anyone else

living at the same residence as you received more than $200 in the past 12 months from any of the

following sources? Check all that apply.

(a) Business, profession, or other self-employment [ |] Yes (Uo
(b} Rent payments, interest, or dividends Yes fa No

SODOMY Rew 8/5/2015
(c) Pension, annuity, or life msurance payments [| Yes [EXNo
(d) Disability or worker's compensation payments [| Yes [No
(e) Gifts or inheritances [|] Yes [ dno
(f) Any other public benefits (unemployment, social security,
Y
food stamps, veteran’s, etc.) Ves L} No
(g) Any other sources [| Yes [Ue

if you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

LO) Emp lou poeee uf ’ LOO A S-foun (?? Ss

If you answered “No” to all of the questions above, explain how you are paying your expenses:

4. How much money do you have in cash or ina checking, savings, or inmate account?

CaSh L6 Acar?

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else’s name? If so,

describe the property and its approximate value: RO

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:
kent 2 bE 7 — Covle “GO. 60 Tieng pedetee — otedly fear
Taplowie itt). o© Stovege - JO.0e
7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18): -
BKMT ond ANE, Son ancl Gans hee, Hanke curt © Fall
Meee recs -
8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed

and to whom they are payable: Rent G&T* 2

Declaration: | declare under penalty of perjury that the above information is true. [ understand that a false

statement may result ina dismissal of my claims.

Dated Signature

s~Tilloan Chere GC

Name (Last, First, Ml)

 

io
|

Prison identification ft Gif incarcerated)

ol wwest 92rl Breekigan NM NUT

Cis

Clee: so Fin Carls
City Siate Zip Coue

Address

JOU- BIN -74% 3 — Chereith® $ @ Gp eu |.com
Telephone Number E-mail Address {if available) oO

iFP Application, page 2
